internal_revenue_service department of the treasury index nos washington d c person to contact telephone number refer reply to cc dom fi p plr-108832-99 date aug legend fund trust state x adviser accounting firm date date date date date date date - this responds to a letter dated may correspondence submitted on behalf of fund its election under sec_853 its shareholders to treat foreign taxes paid_by fund as had been paid_by the shareholders be considered timely filed sec_301_9100-3 of the procedure and administration pursuant to regulations fund also requests that its election under of the internal_revenue_code to allow fund requests that and subsequent if they a plr-108832-99 of the code to treat dividends distributed after the close of taxable_year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 a facts fund is a separate series of trust trust was organized as a state x business_trust and is registered as an open-end management investment_company under the investment_company act of as amended u s c sec_80a-let seq fund elected under sec_851 of the code to be treated as a regulated_investment_company ric under subchapter_m of the code for its initial year of operation and has subsequently operated in a manner intended to qualify it the accrual_method of accounting for tax and financial_accounting purposes and has an october year-end fund uses a ric as fund has a board_of directors and officers but no fund has engaged adviser to provide fund with overall employees investment advisory and other services as well as office facilities and personnel necessary to administer fund services include the performance of certain accounting functions for which adviser directly employs experienced mutual_fund accounting professionals to perform such services retains accounting firm to prepare tax returns and to be its independent auditor accounting firm is responsible for the preparation and review of fund's federal state returns including extension requests and any applicable elections returns and extension requests and arranging for execution and timely filing of those returns and extension requests adviser is responsible for reviewing fund's tax and local_tax fund directly these for the taxable_year ended date fund declared dividends consistent with fund's on date and distributed them on date prospectuses financial statements operations and distribution practices fund intended to make a timely election under - sec_855 a of the code to treat certain dividends_paid after the close of its taxable_year as having been paid during the taxable_year that additionally it has been fund's policy to make an ended date election under sec_853 foreign taxes paid_by fund as shareholders fund reported to its shareholders each shareholder's proportionate share of the foreign taxes paid_by fund during that taxable_year as these elections under sec_853 on fund's federal_income_tax return due on date to allow its shareholders to treat if they had been paid_by the accordingly for the taxable_year ended date and a should have been made an election under sec_853 had been made if oy pur-108032-99 accounting firm prepared a federal_income_tax extension request for fund and on date sent it via courier to adviser internal restructuring and the implementation of system complicated by the fact that a key member of adviser's financial department was on extended sick leave strained adviser's ability to perform certain functions consequently adviser inadvertently failed to file fund's federal_income_tax extension request by date an inquiry by an employee of accounting firm led to the discovery that the extension request had not been filed failure to timely file the extension request accounting firm immediately commenced preparation of the form 1120-ric for fund the return was filed on date upon discovering the on date a new accounting law_and analysis sec_853 of the code provides in part that if i more sec_852 ii for the taxable_year sec_851 of the a ric at the close of the taxable_year consists than percent of the value as defined in total assets of of stock_or_securities in foreign_corporations and meets the requirements of may elect the application of profits and excess profits taxes described in are paid_by the investment_company during such taxable_year to foreign countries and possessions of the united_states sec_853 requires a ric making an election under to provide its shareholders with a written notice mailed no later than days after the close of its taxable_year designating each shareholder's proportionate share of the amount of foreign taxes passed through to shareholders of the ric during the taxable_year of the ric sec_853 with respect to income war sec_901 which the ric the ric a sec_1_853-4 of the income_tax regulations sets forth the manner in which a ric may make an election under sec_853 code time prescribed for filing the return including extensions thereof an election under sec_853 must be made not later than the of the sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration un-108032-99 the amount so declared and distributed shall the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b d and c to the extent sec_1_855-1 of the regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration that the commissioner has regulations provides in part discretion to grant a reasonable extension of time to make a regulatory election defined in whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory a election but no more than months except in the case of taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e sec_301_9100-1 as an election and i g h sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory sec_301_9100-2 elections that do not meet the requirements of sec_301_9100-3 provides that subject_to paragraphs b through iii for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-2 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a taxpayer applies of - holding based upon the facts presented and representations made by we hold that fund has demonstrated good cause for the fund granting of relief under sec_301_9100-3 treated as having made timely elections under sec_853 a tax_year that ended date of the code on its federal_income_tax return filed for the accordingly fund will be and no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the elections plr-108832-99 upon audit of the federal_income_tax returns involved apply than fund's tax_liability would have been if the elections had been timely made money the district director's office will determine fund's tax_liability for the year involved office determines that fund's liability is lower will determine the federal_income_tax effect taking into account the time value of if the district director's that office this ruling is limited to the timeliness of fund's elections and a of the code under sec_853 relieve fund from any penalty that it may owe as failure_to_file its federal_income_tax return on time except as specifically ruled upon above no opinion is expressed or implied as fund fund qualifies as part to any federal excise or income_tax consequences regarding in particular no opinion is expressed or implied whether a ric that is taxable under subchapter_m this ruling does not a result of its of the code this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 it used or cited as precedent sincerely yours ln brdeuttr assistant chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
